Case 7:18-cr-00284-JSR Document 38 Filed 10/26/18 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA
: : GOVERNMENT’S FORFEITURE
-V.- : BILL OF PARTICULARS
EDWIN GUERRIER,. :
a/k/a “Eddy F,” : 18 Cr. 284 (KMK)
Defendant.
x

 

Pursuant to United States v. Grammatikos, 633 F.2d 1013, 1024 (2d Cir. 1980), the
Government respectfully gives notice that the property subject to forfeiture as a result of the
offense alleged in Count One of the Indictment, as alleged in the Forfeiture Allegation and/or the
Substitute Assets Provision in the Indictment, includes but is not limited to the following:

a) a2011 Mercedes Benz Sport Utility Vehicle bearing New York Licenses Plate
Number: GFS3670 and VIN Number: WDCGG8HBXBF530100 seized on or
about March 22, 2018.

Dated: New York, New York
October 26, 2018
Respectfully Submitted,

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of NewYork

OC? VD

we 2
SAMUEL L. RAYMOND
Assistant United States Attorney
Tel. No. (914) 993-1946

 

 
